In an action to recover damages for breach of contract, defendant Anthony Urciuoli appeals from (1) an ex parte order of the Supreme Court, Dutchess County (Coppola, J.), dated November 18, 1982, which authorized expedient service to be made on defendant Kenneth Ruiz, and (2) so much of an order of the same court (Rosenblatt, J.), dated March 30, 1983, as upon reargument, denied defendant Urciuoli’s motion to vacate the order dated November 18, 1982. Appeal from order dated November 18, 1982, dismissed. No appeal lies from an ex parte order (CPLR 5701, subd [a], par 2). Order dated March 30, 1983, affirmed, insofar as appealed from. No opinion. Plaintiff is awarded one bill of costs. Lazer, J. P., Thompson, O’Connor and Brown, JJ., concur.